Citation Nr: 1521116	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-05 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an earlier effective date, prior to June 25, 2008, for a 100 percent rating for Meniere's disease with tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 1971 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In a May 1979 rating decision, the RO granted service connection for Meniere's disease with tinnitus, with an assigned 10 percent rating, effective October 19, 1978.

2.  In June 2008, the Veteran submitted a claim for an increased rating for his Meniere's disease with tinnitus.   

3.  In an April 2009 rating decision, the RO granted entitlement to a 100 percent rating for Meniere's disease with tinnitus, effective June 25, 2008.  

4.  No correspondence, which may be construed as a notice of disagreement with the assigned effective date, was received within one year of the April 2009 rating decision. 

4.  In October 2010, the Veteran filed a freestanding claim for an earlier effective date for the assigned 100 percent rating for Meniere's disease with tinnitus. 



CONCLUSION OF LAW

The criteria for an effective date prior to June 25, 2008, for a 100 percent rating for Meniere's disease with tinnitus are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

However, since the application of the law to the undisputed facts is dispositive of the claim for an earlier effective date, no discussion of VA's duties to notify and assist is necessary.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

II.  Effective Dates

Except as otherwise provided, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of claim or the date entitlement arose, whichever is later.  For disability compensation claims, the effective date is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date otherwise, date of receipt of claim.  38 C.F.R. § 3.400, (o)(2)(2014).  Dispute of the assigned effective date must take place within the one year appellate period applicable to the RO decision.  38 C.F.R. § 20.302.  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought." 38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello, supra.  

In a May 1979 rating decision, the RO granted service connection for Meniere's disease with tinnitus, with an assigned 10 percent rating, effective October 19, 1978.  The Veteran did not file a notice of disagreement with one year of this rating decision.  Therefore, the May 1979 rating decision is final.

In June 2008, the Veteran submitted a claim for an increased rating for his Meniere's disease with tinnitus.  In an April 2009 rating decision, the RO granted a 100 percent rating, effective June 25, 2008, the date the increased rating claim was received.  The Veteran did not file a notice of disagreement within one year of the April 2009 rating decision.  Therefore, the April 2009 rating decision became final.  

In October 2010, the Veteran filed a claim for an earlier effective date for the grant of the 100 percent rating for Meniere's disease with tinnitus. 
The Board finds that it is undisputed that the Veteran did not file a notice of disagreement within 1 year of the April 2009 rating decision.  Therefore, the Board finds that the Veteran's October 2010 claim is a freestanding claim.  

There is no basis for a "freestanding" earlier effective date claim from matters addressed in a final rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In Rudd, the Court held that where a rating decision that established an effective date becomes final, an earlier effective date can only be established by a request for a revision of that decision based on clear and unmistakable error (CUE). Id.; see also 38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 3.105(a)(2014).  To date, the Veteran has not alleged CUE in the April 2009 rating decision.

In light of the facts above, there is no basis on which an earlier effective date may be assigned.  Although the Veteran stated that he was not aware of his eligibility to file for an increased rating, the applicable laws and regulations afford no equitable relief.  While the Board is very sympathetic to the arguments presented by the Veteran, the law is very clear and precludes an earlier effective date in this case.  The Board has no other alternative but to deny the Veteran's appeal as he does not meet the legal criteria for entitlement to an earlier effective date.


ORDER

Entitlement to an earlier effective date, prior to June 25, 2008, for a 100 percent rating for Meniere's disease with tinnitus, is denied. 




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


